Fourth Court of Appeals
                                San Antonio, Texas
                                      April 21, 2020

                                   No. 04-19-00503-CV

   CHESAPEAKE EXPLORATION, L.L.C., Chesapeake Operating, L.L.C., Jamestown
                Resources, L.L.C., and OOGC American LLC,
                                 Appellants

                                             v.

                            7K INVESTMENTS, LTD., et al,
                                     Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 16-03-00030-CVL
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER

      The Joint Motion to Adopt an Extended Briefing Schedule is hereby GRANTED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court